Citation Nr: 0821843	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-43 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.  The veteran died in May 2002.  The appellant 
is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 RO decision that denied the 
benefit sought on appeal.

The Board remanded this case in May 2007 for additional 
development.  It returns now for appellate consideration.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002.  His death certificate 
lists the cause of death as chondrosarcoma of the spine/back 
with underlying causes of right lung pneumonia, chronic 
leukocytosis and bilateral lower extremity paralysis 
secondary to his chondrosarcoma of the spine/back.

2.  During his lifetime, the veteran was service connected 
for tinnitus, rated as 10 percent disabling, osteoarthritis 
of the lumbar spine, rated as 20 percent disabling, right ear 
hearing loss and a fracture of the left great toe, both rated 
as noncompensably disabling.  

3.  The veteran's service connected lumbar spine 
osteoarthritis did not cause or aggravate any of the medical 
conditions that caused his death, nor did the osteoarthritis 
cause or contribute substantially or materially to cause the 
veteran's death.

4.  There are no service medical records showing treatment 
for chondrosarcoma, right lung pneumonia, chronic 
leukocytosis and bilateral lower extremity paralysis or any 
medical evidence showing that chondrosarcoma was manifested 
within the first post-service year.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See Quartuccio.  The U.S. Court of Appeals for Veterans 
Claims (Court) held that in the context of a claim for DIC 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

Prior to initial adjudication of the appellant's petitions, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions for the elements of Quartuccio.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The November 2002 notice letter satisfied the second Hupp 
element.  The notice letter did not address the first and 
third Hupp elements.  Failure to provide pre-adjudicative 
notice of any of the notice elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the appellant.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  On the first element of Hupp 
notice, the July 2004 Statement of the Case listed the 
veteran's service connected disabilities.  While this is 
inadequate to provide 38 U.S.C.A. § 5103(a) notice, the 
appellant was provided the necessary information during the 
course of the claim.  The Board concludes that the appellant 
had actual knowledge of the disabilities which were service 
connected during the veteran's lifetime.  See Pelegrini II, 
at 120-121.  On the third element of Hupp notice, the 
appellant's Form 9 indicates that her contentions were that 
the cancer was the result of service and that it had been 
manifest at that time.  This statement reflects knowledge of 
the requirements of the third Hupp element.  Accordingly, the 
Board concludes that the failure to provide VCAA compliant 
notice was harmless.  See Sanders, supra.  The Board may 
proceed with consideration of the claim on the merits.

Since the Board has concluded that service connection for the 
cause of the veteran's death is not warranted, any questions 
as to the appropriate effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran's claims file and the appellant's contentions 
were referred to a VA physician for review in October 2007.  
As will be discussed below, the physician concluded that the 
veteran's chondrosarcoma was not related to or contributed to 
by his service connected disabilities and that the 
chondrosarcoma was not present during service or an 
applicable presumptive period.  There is no competent, 
medical evidence to the contrary of this opinion.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
veteran's death.  She contends that the veteran's 
chondrosarcoma is the result of service, and that led to his 
death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2007).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312(a) 
(2007).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Certificate of Death states that the veteran died of 
chondrosarcoma of the spine/back with underlying causes of 
right lung pneumonia, chronic leukocytosis and bilateral 
lower extremity paralysis secondary to his chondrosarcoma on 
May [redacted], 2002.  

During life, the veteran was service connected for tinnitus, 
rated as 10 percent disabling, osteoarthritis of the lumbar 
spine, rated as 20 percent disabling, right ear hearing loss 
and a fracture of the left great toe, both rated as 
noncompensably disabling.  He brought several service 
connection claims, attempting to establish that his cancer 
was related to service.  His claims were denied in rating 
decisions August and December 1997 and April 1999.  

The veteran was initially diagnosed with chondrosarcoma in 
May 1997.  His records indicate that he had been seen for 
persistent mid thoracic pain, beginning in November 1996, 
several years following discharge.  The veteran was service 
connected osteoarthritis of the lumbar spine.  An April 1994 
VA examination report indicated that the veteran had 
degenerative arthritis from L4 to S1.  The veteran reported 
no complaints of mid thoracic pain.  There is no evidence 
showing continuity with service.  

The veteran did have some treatment for back injuries during 
service.  The veteran complained of back pain in June 1975, 
March 1979, May 1980, April 1981, October 1981, May 1985, 
November 1986, and August 1990.  These complaints were 
confined to the lower back, and did not extend to the 
thoracic region.  An April 1980 x-ray of the lumbar spine was 
performed, but no findings related to the thoracic spine were 
given.  A February 1987 x-ray, performed to evaluate asbestos 
exposure residuals, indicated that an area of increased 
density overlying the left third rib was seen, but was felt 
to be either an old granuloma or a pulmonary vessel seen end 
on.  The veteran had a chest x-ray in July 1989 which showed 
mild hyperaeration without evidence of acute infiltrates.  
The veteran's skeleton was normal for his age.  At his 
October 1993 separation from service physical examination, 
the veteran reported a cyst in the thigh, but not cancer.  
His clinical examination report indicates a normal spine.  

While the Board does not doubt the sincerity of the 
appellant, the Board cannot simply accept her word on the 
question of a relationship between service and the 
chondrosarcoma.  The Board acknowledges that the appellant is 
competent to give evidence about what she observed; for 
example, she is competent to report that the veteran 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  She is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board remanded this case in June 2007 for a VA medical 
opinion regarding the etiology of the veteran's 
chondrosarcoma and the other conditions listed on his death 
certificate.  The examiner reviewed the veteran's medical 
records and described the progress of his cancer.  The 
examiner indicated that the record clearly showed onset of 
the cancer in 1996, more than two years after separation from 
service.  The examiner indicated that the cancer was not 
related to the veteran's inservice back complaints.  The 
pneumonia was not related to service and leukocytosis was 
noted as a common response to infection, such as pneumonia.  
The veteran's paralysis was a direct result of the 
chondrosarcoma.  Accordingly, the examiner concluded that the 
cause of the veteran's death and the contributing conditions 
were not related to service.  The Board notes that this is 
the sole competent medical opinion of record.  Service 
connection for the cause of the veteran's death is not 
warranted on a direct basis.  See Hickson, supra.  

The Board has also considered the application of presumptive 
service connection.  Where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and malignant tumors become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's cancer first became manifest when he 
began complaining of mid thoracic pain in November 1996, 
almost three years after separation.  The appellant cannot 
benefit from this presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


